DETAILED CORRESPONDENCE
	Receipt is acknowledged of Applicants’: (a) amendments to the claims, remarks, and RCE, filed on 9 October 2020; (b) IDS, filed on 18 November 2020; and (c) IDS, filed on 8 December 2020; and (d) IDS filed on 8 March 2021.
The remarks filed on 9 October 2020 have been considered but are moot in view of the new grounds of rejection. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 October 2020 has been entered.
*  *  *  *  *
Response to Amendment
The declaration under 37 CFR 1.132 filed on 9 October 2020 is sufficient to overcome the rejection of claims 8-20 based upon US 2016/0074289 (“Hayashi”) applied under 35 U.S.C. 103.
*  *  *  *  *

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012126788 (“Goi”) (see English translation submitted with IDS filed on 2 May 2018).
Goi teaches a viscous aqueous composition comprising cellulose fibers having a maximum fiber diameter of less than or equal to 1000 nm and a number average fiber diameter of 2-150 nm, wherein the hydroxyl group at the C6 position of each glucose unit in the cellulose molecule has been selectively oxidized and modified to a carboxyl group, so that the proportion of carboxyl groups (suggesting claims 22, 25, and 28) is 0.6-2.0 mmol/g (see, e.g., abstract), suggesting the ultrafine cellulose fibers, ionic substituent, and amount of ionic substituent recited in claims 8, 14, and 15, as well as the chemical treatment recited in claims 21, 24, and 27.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The composition may be a cosmetic composition (see [0062]).
The disclosed composition further comprises at least one thickening accelerator comprising, e.g. a cellulose derivative (see, e.g., abstract), suggesting the water-soluble polymer of claims 8, 14, and 15, and the thickening polysaccharides of claims 9 and 16.  Regarding claims 10 and 17, disclosed thickening accelerators include carboxymethyl cellulose, methylcellulose, and hydroxyethyl cellulose (see [0043]).  
	Regarding claim 13, the disclosed composition may comprise organic fine particles (see [0046]).  
	Goi further teaches the content of: (a) cellulose fibers in the range of 0.01 to 10%, suggesting claims 11 and 18 (see, e.g., claim 4); and (b) thickening accelerator in the range of 0.01 to 30%, suggesting claims 12 and 19 (see, e.g., claim 5).  As noted above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Goi explains that the disclosed composition functions as a viscosity-imparting agent in, e.g., cosmetic products (see [0013] at page 5, last paragraph).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the compositions of claims 8 and 14 and use the method of claim 15, as taught by Goi.  One of ordinary skill in the art at the time the invention was made would have been motivated to make and use such a composition because it functions as a viscosity-imparting agent in, e.g., cosmetic products, as explained by Goi (see above).   
*
Claims 8, 14, 15, 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012126788 (“Goi”) (see English translation submitted with IDS filed on 2 May 2018) in view of US 2016/0074289 (“Hayashi”) (see IDS filed on 2 May 2018), as applied to claims 23, 26, and 29.
Goi is discussed above.  While Goi teaches ionic thickening polysaccharides such as carboxymethyl cellulose, methylcellulose, and hydroxyethyl cellulose (see [0043]), the reference does not disclose the particular water-soluble polymers recited in claims 23, 26, and 29.  However, thickening compositions for use in cosmetics (see, e.g., [0001] of Hayashi) comprising water-soluble polymers such as cationized guar gum (e.g., guar hydroxypropyl trimonium chloride) and xanthan gum (see [0068] of Hayashi) at a concentration of 0.001 to 30% (see [0064] of Hayashi) are known in the art, as taught by Hayashi.  Hayashi explains that organic salts such as guar hydroxypropyl trimonium chloride and xanthan gum are beneficial in the disclosed cosmetic thickening composition because they are water soluble and have no skin irritancy (see [0063]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the compositions of claims 8 and 14 and use the method of claim 15, with the polymers recited in claims 23, 26, and 29 as taught by Goi in view of Hayashi.  One of ordinary skill in the art at the time the invention was made would have been motivated to make and use such a composition because it functions as a viscosity-imparting agent in, e.g., cosmetic products, as explained by Goi (see above).  One of ordinary skill in the art at the time the invention was made would have been motivated to substitute the electrolyte component of Hayashi for the cellulose derivatives disclosed by Goi because they are water soluble and have no skin irritancy, as explained by Hayashi (see above).   
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/ Primary Examiner, Art Unit 1615                                                                                                                                                                                                       
HASAN S. AHMED
Primary Examiner
Art Unit 1615